DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipatged by Iwamura (US 2005/0198327).
As to claim 21, Iwamura discloses a system, comprising: 
at least one processor; and a memory, storing program instructions that when executed by the at least one processor, cause the at least one processor to implement: 
detect a failure of a first replica of a database in a first data zone comprising a first one or more data centers, wherein the database is synchronously replicated to a second replica of the database in a second data zone comprising a second one or more data centers (¶0039-¶0040); 
responsive to the detection of the failure: perform a failover to the second replica of the database in the second data zone from the first replica of the database in the first data zone (¶0037); and 
update a record for an endpoint DNS name of the database to direct client requests using the endpoint DNS name to the second replica of the database in the second data zone instead of the first replica of the database in the first data zone (¶0076).

As to claim 22, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to monitor health of the first replica of the database, wherein the failure of the first replica of the database is detected as a result of the monitoring (¶0023).

As to claim 23, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to store an event indicative of the failure of the first replica as part of a log accessible via an interface (¶0072).

As to claim 24, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to receive a request that enables replication of the database across the first data zone and second data zone (¶0097).

As to claim 25, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to receive a request to create the database that specifies a replication parameter set to "true" (¶0096).

As to claim 26, Iwamura discloses the system of claim 21, wherein the memory stores further instructions that cause the at least one processor to provide information regarding the failure in further response to the detection of the failure (¶0046).

As to claim 27, Iwamura discloses the system of claim 21, wherein the database is implemented as part of a cloud application (¶0028).

As to claim 28, Iwamura discloses a method, comprising: 
detecting a failure of a first replica of a database in a first data zone comprising a first one or more data centers, wherein the database is synchronously replicated to a second replica of the database in a second data zone comprising a second one or more data centers (¶0039-¶0040); 
responsive to detecting the failure: performing a failover to the second replica of the database in the second data zone from the first replica of the database in the first data zone (¶0037); and 
updating a record for an endpoint DNS name of the database to direct client requests using the endpoint DNS name to the second replica of the database in the second data zone instead of the first replica of the database in the first data zone (¶0076).

As to claim 29, Iwamura discloses the method of claim 28, further comprising monitoring health of the first replica of the database, wherein the failure of the first replica of the database is detected as a result of the monitoring (¶0023).

As to claim 30, Iwamura discloses the method of claim 28, further comprising storing an event indicative of the failure of the first replica as part of a log accessible via an interface (¶0072).

As to claim 31, Iwamura discloses the method of claim 28, further comprising receiving a request that enables replication of the database across the first data zone and second data zone (¶0097).

As to claim 32, Iwamura discloses the method of claim 28, further comprising receiving a request to create the database that specifies a replication parameter set to "true" (¶0096).

As to claim 33, Iwamura discloses the method of claim 28, further comprising providing information regarding the failure in further response to the detection of the failure (¶0046).

As to claim 34, Iwamura discloses the method of claim 28, wherein the database is implemented as part of a cloud application (¶0028).

As to claim 35, Iwamura discloses one or more non-transitory, computer-readable storage media, storing program instructions that when executed on or across one or more computing devices, cause the one or more computing devices to implement: 
detecting a failure of a first replica of a database in a first data zone comprising a first one or more data centers, wherein the database is synchronously replicated to a second replica of the database in a second data zone comprising a second one or more data centers (¶0039-¶0040); 
responsive to detecting the failure: performing a failover to the second replica of the database in the second data zone from the first replica of the database in the first data zone (¶0037); and 
updating a record for an endpoint DNS name of the database to direct client requests using the endpoint DNS name to the second replica of the database in the second data zone instead of the first replica of the database in the first data zone (¶0076).

As to claim 36, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement monitoring health of the first replica of the database, wherein the failure of the first replica of the database is detected as a result of the monitoring (¶0023).

As to claim 37, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement storing an event indicative of the failure of the first replica as part of a log accessible via an interface (¶0072).

As to claim 38, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement receiving a request that enables replication of the database across the first data zone and second data zone (¶0097).

As to claim 39, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement receiving a request to create the database that specifies a replication parameter set to "true" (¶0096).

As to claim 40, Iwamura discloses the non-transitory, computer-readable storage medium of claim 35, storing further instructions that when executed on or across the one or more computing resources, cause the one or more computing resources to implement providing information regarding the failure in further response to the detection of the failure (¶0046).

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.

Applicant states on page 7: 
The Office Action alleges that Iwamura discloses this aspect of Applicant's claim at paragraphs [0039] and [0040]. Applicant respectfully disagrees. For example, the cited portions of Iwamura do not describe two data zones, a first data zone and a second data zone. Moreover, these two data zones respectively comprise "one or more data centers." Furthermore, "the database is synchronously replicated" between the first data zone and the second data zone and thus the database is synchronously replicated between data centers. Instead, all that Iwamura describes is that the "secondary cluster program 202 prepares the secondary server host 200 to take over operation from the primary server host 100 upon detection of a failure suspension." Id. at paragraph [0040]. This does not describe multiple data zones, let alone multiple data zones that comprise respective data centers that store respective replicas of a database.

Examiner respectfully disagrees. Iwamura discloses synchronous remote copying (¶0033). Iwamura further discloses primary site for regular operation and a secondary site that operating when the primary site fails. Prior art also discloses asynchronous remote copying, however Iwamura teaches that the present invention can employ either type (¶0034). A primary storage and a secondary storage have a synchronization unit to make contents stored in the primary storage and contents stored in the secondary storage identical to each other (Abstract).
Applicant states on page 8:
The cited reference fails to disclose "update a record for an endpoint DNS name of the database to direct client requests using the endpoint DNS name to the second replica of the database in the second data zone instead of the first replica of the database in the first data zone" as recited in Applicant's claim.

Examiner respectfully disagrees. The secondary cluster program 202 is monitoring the operation of the primary server host 100 using a failure monitoring method such as heart beat. When shutdown of the primary server host 100 is detected through the failure monitoring, the DNS information 402 stored in the DNS host 400 is updated so that the client host 300 accesses to the secondary server host 200 instead of the primary server host 100 (¶0076).
Applicant’s arguments for independent claims 28 and 35 are not persuasive for the same reasons as discussed above for applicant’s arguments for claim 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113